Citation Nr: 1540440	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-31 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for folliculitis decalvans.

2.  Entitlement to an initial disability rating higher than 10 percent for degenerative joint disease (DJD) of the right knee.

3.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB).  

4.  Entitlement to a total rating based on individual unemployability.

REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2012 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia.

The Veteran requested a videoconference hearing before a Veterans Law Judge (see September 2013 and April 2014 substantive appeals), and such a hearing was scheduled for March 2015; however, prior to the hearing, in a May 2015 letter from his attorney, it was noted that he had waived his right to a hearing and asked that the letter be considered in lieu of oral testimony.  His hearing request is therefore withdrawn.

In March 2014, the Veteran testified before a Decision Review Officer (DRO) and a copy of the hearing transcript is of record. 

In May 2015, the Board received additional statements from the Veteran and his attorney along with a waiver of initial RO consideration.

The increased rating claims for right knee DJD and PFB are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2015, prior to promulgation of a decision in the appeal, the Board received a statement from the Veteran indicating that he wished to withdraw his appeal seeking service connection for folliculitis decalvans.

2.  Resolving all doubt in his favor, the most probative evidence demonstrates that the Veteran's service-connected PTSD is of such a nature or severity to prevent him from obtaining or retaining any substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issue of entitlement to service connection for folliculitis decalvans, are met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Withdrawn Claim Per the Veteran's Request

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran in this case perfected an appeal from a July 2013 rating decision that denied service connection for folliculitis decalvans.  However, according to a May 2015 letter, prior to the promulgation of a decision in this appeal, the Veteran, through his attorney, indicated his desire to withdraw his appeal seeking service connection for folliculitis decalvans.  

Once the Board received the Veteran's statement withdrawing that claim, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the withdrawn issue and it is therefore dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2014).


II. TDIU Claim

The Veteran seeks an award of a TDIU. VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability).

Here, the Veteran is service connected for PTSD (70 percent); right knee DJD (10 percent), and PFB (noncompensable), for a combined rating of 70 percent from June 24, 2010.  He therefore meets the criteria for schedular consideration of a TDIU. 38 C.F.R. § 4.16(a).

The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment. The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record shows that the Veteran was discharged from military service in July 2006.  For a short period in 2007, he worked at the Transportation Security Administration (TSA).  In 2008, he was reportedly sent to prison on charges of possession of a firearm and theft of government property.  He remained incarcerated for two years and was then released immediately to a half-way house.  VA treatment notes dated in June 2010, forward show diagnoses of PTSD. Current VA treatment notes show that he is prescribed medication to improve his PTSD symptoms and group psychotherapy sessions, to include anger management classes.   

VA received two TDIU applications (VA Form 21-8940) from the Veteran in June 2012.  On these applications, he indicated that he last worked full-time in August 2007 at TSA and at that time he also became too disabled to work.  He stated that he was not able to interact with people that he did not know.  He reported having applied for other warehouse/mailroom type jobs in 2010 and 2011.  He stated that he completed high school and took a construction-based course offered by Goodwill.  
 
In November 2011, the Veteran underwent a VA PTSD examination.  He stated that he took college courses at Strayer University at end of 2007 focusing on general studies and noted his job with prior job at TSA.  In addition, he noted that he started his own commercial cleaning business for 7 months beginning in April 2011.  The VA examiner continued the diagnosis of PTSD and determined it was productive of occupational and social impairment with reduced reliability and productivity.

VA scheduled the Veteran for an additional mental health examination in June 2013 but that examination was rescheduled for the following month and he failed to report.  Evidence from such examination could have helped to substantiate his claim.
Nevertheless, in February 2014, the RO received a December 2013 Vocational Assessment authored by C.V., RN, MS, CRC, CCM, CLCP, QRP, who is identified as a Rehabilitation Specialist.  C.V. interviewed the Veteran and reviewed his claims file and thereafter determined that it is at least as likely as not that the vocational limitations associated with his service-connected PTSD preclude his participation in any substantial gainful occupation at any exertional level.  C.V. noted that the Veteran's PTSD is primarily productive of difficulty in adapting to stressful circumstances, including in work or work-like settings; impaired impulse control; and the inability to establish and maintain effective relationships.  Again, C.V. determined that the Veteran is not able to engage in any substantial gainful occupation due to the vocational limitations associated with his service-connected PTSD.  

During the March 2014 DRO hearing, the Veteran explained that he "walked off the job" at TSA because of his inability to work with others.  Thereafter, he tried "little internet jobs," but was unable to find any gainful employment.  He also acknowledged his attempt at starting a cleaning business in 2011, but indicated that it was not successful.  

On review, the Board finds the Vocational Assessment authored by C.V. to be the most probative opinion regarding the limitations that the Veteran's PTSD has on his employability.  Indeed, C. V. had the benefit of reviewing the Veteran's entire claims file, to include the November 2011 VA examination report, and interviewing him.  C.V. is competent to provide the Vocational Assessment, as s/he is identified as a Rehabilitation Specialist.  In addition, the Vocational Assessment cited to particular supportive evidence and is consistent with the evidence of record, both lay and medical.
  
Resolving all doubt in the Veteran's favor, the Board finds that the most probative evidence supports a finding that that the Veteran is unable to perform all types of substantially gainful employment due to his service-connected PTSD.  Entitlement to a TDIU is therefore established.  


ORDER

The appeal seeking service connection for folliculitis decalvans is dismissed.

A TDIU is granted, subject to the law and regulations governing payment of monetary benefits.

		
REMAND

In May 2015 written argument, the Veteran's attorney requested that the Veteran undergo new examinations to assess his right knee DJD and PFB, noting that these disabilities have worsened since last examined in June 2013.  In light of this reasoning, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of those disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical evidence pertaining to the Veteran.

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's service-connected right knee disability. The claims file should be made available to and reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a).  Identify all right knee pathology found to be present, to include DJD.  

b).  Conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's right knee on repeated use or during flare-ups.  If this is not possible, the examiner should so state. 

c).  Provide an opinion concerning the degree of severity of any instability or subluxation of the right knee. 

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

4.  Schedule the Veteran for a VA skin examination to assist in determining the current nature and severity of the service-connected PFB. To the extent possible, the examination should be scheduled when the PFB is in an active phase.  All indicated tests and studies should be accomplished and the findings reported in detail.  The claims file should be made available to the VA examiner. 



After reviewing the complete record and examining the Veteran, the examiner is asked to respond to the following:

a).  Identify all pathology related to the Veteran's PFB and indicate the percentage of the entire body affected and the percentage of exposed areas affected. 

 b).  Indicate whether the Veteran has required systemic therapy such as corticosteroids, or other immunosuppressive drugs and the total duration of time needed for the therapy during a 12-month period.

 A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.

5.  After completing any other development that may be warranted, readjudicate the increased rating claims on appeal.  If the benefits sought are not granted, the Veteran and his attorney must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


